  Case 3:18-cv-00176-TSL-RPM Document 55 Filed 08/04/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

ANTONIO JOHNSON, # 98296-071                                        PLAINTIFF


VS.                                    CIVIL ACTION NO. 3:18CV176TSL-RPM


UNITED STATES OF AMERICA,                                          DEFENDANTS
MEDICAL DOCTOR CD A. CHAMBERS AND
NURSE PRACTIONER E. MICOU

                                    ORDER

      This cause is before the court on the report and

recommendation of Magistrate Judge Robert H. Walker 1 entered on

June 29, 2020, recommending that plaintiff’s motion for judgment

on the pleadings be denied, that defendant A. Chambers’ motion to

dismiss on immunity grounds be granted, that the joint motion of

defendants A. Chambers and E. Micou for summary judgment be

granted, and that the United States’ motion for summary judgment

be granted.    Finally, the report and recommendation recommends

that this case be dismissed.        Having reviewed the report and

recommendation and plaintiff’s objection, the court finds that the

magistrate judge correctly applied the summary judgment standard

to plaintiff’s FTCA claims and thus, overrules the objection.                 The

court hereby adopts, as its own opinion, the magistrate judge’s

report and recommendation.

      Based on the foregoing, it is ordered that the report



1     United States Magistrate Judge Walker has recently retired and United
States Magistrate Judge Robert M. Myers has been assigned to the case.
 Case 3:18-cv-00176-TSL-RPM Document 55 Filed 08/04/20 Page 2 of 2




and recommendation of United States Magistrate Robert H. Walker

entered on June 29, 2020, be, and the same is hereby, adopted as

the finding of this court.     Accordingly, it follows that

plaintiff’s motion for judgment on the pleadings is denied, that

defendant A. Chambers’ motion to dismiss on immunity grounds is

granted, that the joint motion of defendants A. Chambers and E.

Micou for summary judgment is granted, and that the United States’

motion for summary judgment is granted.

     A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

          SO ORDERED this 4th day of August, 2020.




                          /s/ Tom S. Lee
                          UNITED STATES DISTRICT JUDGE
